Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
*1176Petitioner was charged in a misbehavior report with assaulting an inmate and engaging in violent conduct after another inmate received a stab wound to the back of the head at the same time a correction officer observed petitioner making a “slicing motion” at the victim in a manner consistent with inflicting such an injury. Following the administrative reversal of the determination rendered after the initial tier III disciplinary hearing, a rehearing was conducted. At the conclusion of the rehearing, petitioner was found guilty of both charges. Following an unsuccessful administrative appeal, petitioner commenced this CPLR article 78 proceeding.
The detailed misbehavior report, together with the related documentation, provide substantial evidence supporting the determination of guilt (see Matter of Ramirez v Goord, 32 AD3d 601, 601 [2006]; Matter of Daum v Goord, 27 AD3d 858, 859 [2006]). The contrary testimony adduced at the hearing presented a credibility issue for the Hearing Officer to resolve (see Matter of Bolden v Selsky, 305 AD2d 749, 750 [2003], lv denied 100 NY2d 510 [2003]). Furthermore, there is nothing to indicate that the Hearing Officer relied upon documentation outside the record and, consequently, petitioner’s claim of bias is without merit (see Matter of Porter v Goord, 7 AD3d 847, 848 [2004]).
Cardona, P.J., Mercure, Crew III, Peters and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.